Title: To George Washington from Captain Richard Dodge, 20 August 1775
From: Dodge, Richard
To: Washington, George



Sir
[Chelsea, Mass., c.20 August 1775]

I Recd your Leter Last Evaning and I moust acknoledg my Self Not Eapuil [equal] to the Trust Reposed in me But Senc your Exelencey, has intrusted me with So importinant Post I

Shall mack it my Stodey to youse the Best of my Pouers to Keep Close to your orders and im Prove the furst and every oppertunity to A-Noy the Enemy at Notles Island—I have in Closed the miniets tackin By mr Leach. I am your Exelencies most Humble Servent

Richard Dodge Capt.

